DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1, 3, 5, 7 through 13, 15, 16, and 18 through 24 are allowed
The following is an examiner’s statement of reasons for allowance: 
 The prior art does not teach:
  A semiconductor device, comprising: a first dielectric layer, disposed over and exposing a conductive structure; a bump, partially disposed in the first dielectric layer to electrically connect the conductive structure; an etching stop layer, disposed over the first dielectric layer aside the bump^. comprising a first portion, a second portion and a third portion between the first and second portions, wherein the first portion and the second portion are substantially extended along a horizontal direction, the third portion is substantially extended along a vertical direction, a top surface of the first portion is substantially disposed at a first height, a top surface of the second portion is substantially disposed at a second height higher than the first height; and a spacer, surrounding the bump and disposed between the etching stop layer and the bump, wherein a projection area of the spacer on a top surface of the first dielectric layer is not overlapped with a projection area of the etching stop layer on the top surface of the first dielectric layer, and a portion of the 
 A semiconductor device, comprising: a plurality of dielectric patterns over a conductive structure; a bump, disposed between the plurality of dielectric patterns to electrically connect the conductive structure; and an etching stop layer, disposed over the plurality of dielectric patterns and between the plurality of dielectric patterns and the bump, wherein a projection area of the etching stop layer on a bottom surface of the semiconductor device is not overlapped with a projection area of the bump on the bottom surface of the semiconductor device, and the etching stop layer is, and a top surface of the bump is higher than a top surface of the etching stop layer.
 A semiconductor device, comprising: a conductive structure, comprising a dielectric layer and a conductive pattern in the dielectric layer; a plurality of dielectric patterns, disposed over and a the conductive structure; a bump, disposed between the plurality of dielectric patterns to electrically connect the conductive structure; and an etching stop layer, disposed over sidewalls and top surfaces of the plurality of dielectric patterns and between the plurality of dielectric patterns and the bump, wherein a projection area of the etching stop layer on a bottom surface of the semiconductor device is not overlapped with a projection area of the bump on the bottom surface of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.J.G/Examiner, Art Unit 2817        

/BRADLEY SMITH/Primary Examiner, Art Unit 2817